DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the term “extraction hole” is ambiguous.  It is unknown what would or would not be considered an “extraction hole” as opposed to a “hole.”  It is unclear what, if anything, differentiates an “extraction hole” from a simple hole.  To the extent that the limitation is an attempt to define the hole by the process by which is made, the process by which the extraction hole is made does not differentiate the extraction hole from a hole made by a different process.  See MPEP section 2113.  The term “extraction” is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko US 6120333.  Regarding claim 1, Ko discloses a connector 1, comprising: 

a housing 10 having a first confirmation window (see annotated figure 1-C below, labeled CW, see col. 2, lines 29-35), the contact is not visible through the first confirmation window prior to reaching a predetermined plug-in reference position (i.e., the contact is not visible at some point during insertion prior to reaching its final position) upon being plugged into the housing, 
a front end of the contact is visible though the first confirmation window upon reaching the predetermined plug-in reference position in which the contact is properly plugged into the housing (see at VFE in the annotated figure below).

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

Per claim 4, the contact is connected to an electric wire (col. 2, lines 49-55).

Per claim 7, the housing has a rear end with an assembly opening (11c) for plugging in the contact.
	Per claim 8, the housing has a front end with a mating opening 11b for plugging in a mating contact.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US 8517775 (“Wang”).	 
Per claim 1, Wang discloses a connector, comprising: 
a contact 25; and
a housing 2 having a first confirmation window (211), the contact is not visible through the first confirmation window prior to reaching a predetermined plug-in reference position (i.e., the contact is not visible at some point during insertion prior to reaching its final position) upon being plugged into the housing, 
a front end of the contact is visible though the first confirmation window upon reaching the predetermined plug-in reference position in which the contact is properly plugged into the housing.
Per claim 2, there is an outer conductor 3 covering the housing.
	Per claim 3, the outer conductor has a second confirmation window 311 overlapping the first confirmation window.
	Per claim 9, Wang discloses a hole (hole 211 on the opposite side of the mouth 22) positioned opposite the confirmation window.
Response to Arguments
	Applicant’s arguments have been considered.  Regarding the 35 US 112 rejection of claim 9, applicant does not address the question of whether “extraction hole” means or requires something different from “hole.”  Is there a difference a “hole” and an “extraction hole?”
	Regarding Wang and to the extent that the same argument applies to Ko, applicant argues that in the prior art, the front of the contact is visible through the window prior to the contact reaching its final position.   Firstly, the claims do not exclude this possibility.   Claim 1 requires “the contact is not visible through the first confirmation window prior to reaching a predetermined plug-in reference position upon being plugged into the housing.”  This is interpreted as meaning that the contact is not visible through the window at some location during insertion prior to reaching its final position.  The limitation is not interpreted as meaning that contact is not visible through the window at any point during insertion prior to reaching its final location.  The second interpretation is the interpretation that applicant argues for.  However, the same argument that applicant makes against the prior art is true for applicant’s invention as well.  See applicant’s figure 3B annotated below. 
 The window 13 has a width (labeled WW below), just as the prior art window has a width.  A line of site through the window is labeled LOS below.  As seen along that line of site, during insertion the front of the contact can be seen well before the front of the contact reaches its final position shown in figure 3B.  The device as argued by applicant is not shown in the figures, and the device as argued by applicant would at least require new drawings since clearly as shown in applicant’s figures, the front of the contact is inherently visible through the window 

    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 is allowable for the reasons previously noted.  Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833